Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/1/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/1/2021.  In particular, claim 1 has been amended to limit the amount of hydrous kaolin, and claims 37 and 38 are new.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 5-7, 11, 17-19, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US 2006/0089444).
With respect to claims 1, 5, 11, 17-19, 37, and 38 Goodman discloses a flame retardant polymer composition (abstract) comprising a polymer such as nylon and polyolefin (paragraph 0040), e.g., polyethylene (Example 2, paragraph 0086), and a clay that is not organomontmorillonite that is preferably kaolin (paragraph 0017).  The kaolin is preferably hydrous (paragraph 0028) and has a diameter of less than 4 μm and a shape factor that is greater than 10, particularly above 60 (paragraph 0019).  The exemplified kaolin clay has a mean diameter (d50) of 1.3 μm and a shape factor of 120-150 (paragraph 0081, Table 1b, Filler A).  Goodman discloses that the kaolin is added in an amount of 10-150 parts by weight per 100 parts by weight of the polymer (paragraph 0037), which provides for an amount 
Goodman fails to exemplify compositions comprising acicular material, however, it discloses that non-flame retarding components may be added such as fillers including wollastonite (paragraph 0058).
Given that Goodman discloses the addition of fillers such as acicular wollastonite, it would have been obvious to one of ordinary skill in the art to select any suitable additive including acicular wollastonite.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claims 6 and 7, Goodman discloses adding silane compounds which serve to bind the filler particles (i.e., kaolin) to the polymer.  Therefore, the surface of the kaolin is treated with silane compounds.

Claims 8-10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US 2006/0089444) in view of Hayashi (WO 94/22942).
The discussion with respect to Goodman in paragraph 5 above is incorporated here by reference.
With respect to claims 8 and 20, Goodman discloses silane compounds to assist binding filler particles the polymer (paragraph 0060), however, it fails to disclose that the silane is an aminosilane.
Hayashi discloses a polyamide resin composition comprising mineral fillers such as exemplified kaolin (abstract; page 6, lines 14-23) and teaches that the surfaces of kaolin are treated with aminosilanes (page 5, lines 31-32).

With respect to claims 9, 10, and 12, Goodman discloses that fillers such as glass fillers can be added (paragraph 0058) but fails to disclose that those fillers include fiber such as chopped glass fiber.
Hayashi discloses a polyamide resin composition comprising glass fibers (abstract) and exemplified kaolin as mineral filler (page 6, lines 14-23) and teaches that adding reinforcing materials such as glass fibers in combination with mineral fillers (including kaolin) provides for control of properties such as stiffness, strength, and warpage (page 3, line 28 to page 4, line 8).  The glass fibers preferably are short fiber glasses, i.e., chopped glass fiber (page 5, lines 15-19).
Given that Goodman is open to the addition of glass fillers and further given the advantages of adding chopped glass fibers to polyamide resin compositions as taught by Hayashi, it would have been obvious to one of ordinary skill in the art to add chopped glass fiber to the polymer composition of Goodman.

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Goodman fails to disclose claimed amount of hydrous kaoling of 10-50 wt %.
	With respect to argument (A), Goodman discloses that the kaolin is added in an amount of 10-150 parts by weight per 100 parts by weight of the polymer (paragraph 0037), which provides for an amount of kaolin in the flame retardant polymer composition of about 9-60 wt % which overlaps with the claimed range of 10-50 wt %.  While the examples include 61 wt % of kaolin, case law holds In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn